FREEDMAN, P. J.
As a general rule, the sidewalks and crosswalks in the city of New York are for the benefit of all conditions of people, and hence, ordinarily, every one,, in passing along over them, has the right to assume that they are safe, and to regulate his *197conduct upon that assumption as long as there is no appearance to the contrary. Whenever there is such an exceptional appearance, persons who pass over a sidewalk or crosswalk are chargeable with notice of its actual condition, if it is obvious or readily discoverable by the exercise of such reasonable care and caution as a careful and prudent person would exercise under the same circumstances. But this is generally a question of fact. In the case at bar plaintiff sustained injury by having her foot caught under a rail of the defendant’s track extending over the crosswalk; and whether the projection, such as it was, constituted a sufficient notice to the plaintiff to make it her duty to avoid it was a question of fact. The question of plaintiff’s contributory negligence was therefore for the jury, and their verdict upon this point should not be disturbed.
On the question of defendant’s negligence in allowing the rail to remain for a long time in the defective condition in which it was at the time of the accident, the evidence abundantly supports the verdict.
The judgment and order should be affirmed, with costs.
GILDERSLEEVE, J., concurs.